United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1704
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

            Matthew Antione Canady, also known as Matthew Canady

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: February 4, 2021
                             Filed: February 10, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

        Matthew Canady appeals the district court’s1 order denying his motion for
relief under the First Step Act of 2018. See Pub. L. No. 115-391, 132 Stat. 5194. His

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
appointed attorney has filed a brief arguing that the district court erred in denying
relief. Counsel has also moved to withdraw.

      After careful review, we conclude the district court did not abuse its discretion
by declining to reduce Canady’s prison sentence. See United States v. McDonald,
944 F.3d 769, 771 (8th Cir. 2019) (reviewing the district court’s decision to grant or
deny a reduction authorized under First Step Act for an abuse of discretion).
Accordingly, we affirm and grant counsel leave to withdraw.
                       ______________________________




                                         -2-